This is an ejectment suit in which judgment was rendered in favor of plaintiff, and from which defendant has suspensively appealed.
Careful examination of the very imperfect and unsatisfactory record before us in this case fails to disclose any basis which would serve to fix appellate jurisdiction. The lease which is incorporated in the record, and which covers a tract of some 200 acres of land, more or less, located in Concordia Parish, Louisiana, contains the following provisions with respect to the payment of rent:
"In cash, or by certified or cashier's check payable to the order of the Treasurer of the United States, at the office of the Farm Security Administration in Jonesville, La., an amount equivalent to the market value of the shares of the agricultural commodities produced on the Property specified in the following table:
"25 percent of the 1946 cotton crop
"25 percent of the 1946 Corn crop
"25 percent of the 1946 Hay crop."
It is well settled that the monthly or yearly rent paid under a lease is the test of jurisdiction. Cunningham v. Middleton, 4 La. App. 643; Tobias v. Schloss, 5 La. App. 234.
Since the record is devoid of any information as to the value of the crop rentals fixed in the lease, we have no guide for a determination as to whether the appeal properly lies before this or the Supreme Court.
Accordingly, it is ordered that this case be, and it is, remanded to the Honorable Seventh Judicial District Court in and for the Parish of Concordia, State of Louisiana, for the purpose of taking testimony or the entering of a stipulation fixing the jurisdictional amount involved. Assessment of costs of appeal are to await final determination hereof.
TALIAFERRO, J., recused. *Page 598